Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 12/20/19 and the interview held 05/20/22, Claims 1, 6, 10-11 & 21-47 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 05/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,398,486 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kameron Kelly on 05/20/22.

Based on the most recent set of claims filed 12/20/19 and the interview held 05/20/22, the application has been amended as follows: 

Claim 1 has been amended as follows:
1. (Currently Amended) An articulating wire passer for passing a surgical wire around a bone, the articulating wire passer comprising: 
a gripping section configured to be grasped by a human hand; a rigid guide section coupled to and extending forward from the [[handle]] gripping section; and an articulable member configured to be slideable relative to the gripping section and guideable by the rigid guide section, wherein the articulable member comprises at least five segments pivotably connected to each other in series by a plurality of pivot points, wherein the segments form at least a portion of a wire passageway configured to receive at least a portion of the surgical wire therein such that the pivot points are offset from the wire passageway, and
wherein the articulable member is shiftable between an extended position and an engaged position by pivoting the segments relative to each other at the pivot points via tension in the surgical wire.

Claim 10 has been amended as follows:
10. (Currently Amended) The articulating wire passer of claim 1, further comprising a tip member attached to an end of the articulatable member, wherein the tip member has a tapered end for facilitating extension of the articulable member between the bone and a non-skeletal body mass near the bone.

Claim 21 has been amended as follows:
21. (Currently Amended) A wire passer system for passing a surgical wire around a bone, the wire passer system comprising: a deployment assembly comprising a gripping section, a rigid guide section coupled to and extending forward from the gripping section, and a push rod configured to move forward when the deployment assembly is actuated; a flexible push member configured to be pushed by the push rod when the deployment assembly is actuated; a pointed tip member configured to be pushed by the flexible push member when the deployment assembly is actuated; and a surgical wire having a first end coupled to the pointed tip member and a main body extending through an aperture of the flexible push member, wherein the flexible push member is configured to bend around the bone and push the pointed tip member around the bone when the deployment assembly is actuated.

Claim 22 has been amended as follows:
22. (Currently Amended) The wire passer system of claim 21, wherein the flexible push member is configured to bend when passed around the bone.

Claim 23 has been amended as follows:
23. (Currently Amended) The wire passer system of claim 22, wherein the flexible push member comprises at least five segments pivotably connected to each other in series by a plurality of pivot points, wherein each segment of the flexible push member comprises an aperture, wherein each pivot point comprises a living hinge segmenta respective aperture and wherein the main body of the surgical wire extends through the the apertures of the flexible push member.

Claim 24 has been amended as follows:
24. (Currently Amended) The wire passer system of claim 21, wherein the pointed tip member comprises a first securement mechanism coupling the first end of the surgical wire to the pointed tip member, and where the pointed tip member comprises a second securement mechanism for coupling a second portion of the surgical wire to the pointed tip member.

Claim 25 has been amended as follows:
25. (Currently Amended) The wire passer system of claim 24, wherein the second securement mechanism comprises a through-opening and a set screw, wherein the through-opening is configured to receive the second portion of the surgical wire and the set screw is configured to secure the second portion of the surgical wire to the pointed tip member when the set screw is tightened against the second portion of the surgical wire.

Claim 26 has been amended as follows:
26. (Currently Amended) The wire passer system of claim 21, wherein the flexible push member is a monolithic body formed of a resilient synthetic resin material and the pointed tip member is formed of a stainless-steel material.

Claim 27 has been amended as follows:
27. (Currently Amended) A surgical method for passing a surgical wire around a bone, the surgical method comprising the steps of: a) loading a flexible push member, a tip member, [[and]] a surgical wire, and a pusher into a deployment assembly of an articulating wire passer with the surgical wire passing through a longitudinal passageway of the flexible push member, wherein the tip member is coupled to the surgical wire;b) actuating the deployment assembly to [[thereby]] push the pusher and thereby push the tip member and at least a portion of the surgical wire and the flexible push member out and at least partially around the bone; c) while the surgical wire is extending at least partially around the bone, decoupling the deployment assembly and the flexible push member from the tip member and the surgical wire; d) forming a tightened loop of the surgical wire around the bone; ande) securing the tightened loop of surgical wire around the bone by coupling a second portion of the surgical wire to the tip member.

Claim 28 has been amended as follows:
28. (Currently Amended) The surgical method of claim 27, wherein the tip member has a broad back end that is pushed by the flexible push member during step b), and wherein the tip member has a narrow front end that leads the tip member and the flexible push member around the bone during step b).

Claim 31 has been amended as follows:
31. (Currently Amended) The surgical method of claim 27, further comprising, subsequent to step e), closing a surgical incision while the surgical wire and the tip member remain in the body.

Claim 32 has been amended as follows:
32. (Currently Amended) The surgical method of claim 27, further comprising, prior to step a), providing the tip member and the surgical wire in a pre-assembled configuration with [[the]] a first end of the surgical wire being coupled to the tip member.

Claim 37 has been amended as follows:
37. (Currently Amended) A 
the articulating wire passer of claim 1; and a single-use sterile package containing a surgical wire and a tip member, wherein the tip member comprises a broad back end and a narrow front end, wherein the surgical wire has a first end coupled to the back end of the tip member, and wherein said narrow front of said tip member is configured to be pushed around a fractured bone.

Claim 38 has been amended as follows:
38. (Currently Amended) The wherein the articulable member is configured to engage the back of the tip member and push the tip member around the fractured bone.

Claim 39 has been amended as follows:
39. (Currently Amended) The articulable member is provided in the same sterile package as the surgical wire and the tip member.
Claim 40 has been amended as follows:
40. (Currently Amended) The 

Claim 41 has been amended as follows:
41. (Currently Amended) The 

Claim 45 has been amended as follows:
45. (Currently Amended) The articulating wire passer of claim 1, wherein the gripping section comprises a handle that extends transverse to [[the]] a direction of extension of the rigid guide section thereby giving the articulating wire passer a gun-like appearance.

Claim 46 has been amended as follows:
46. (Currently Amended) The surgical method of claim [[26]]27, wherein the deployment assembly further comprises a handle and a rigid guide section coupled to and extending forward from the handle to give the deployment assembly a gun-like shape, and wherein during step b) the flexible push member is guided by the rigid guide section.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an articulating wire passer for passing a surgical wire around a bone, the articulating wire passer comprising: a gripping section configured to be grasped by a human hand; a rigid guide section coupled to and extending forward from the gripping section; and an articulable member configured to be slideable relative to the gripping section and guideable by the rigid guide section, wherein the articulable member comprises at least five segments pivotably connected to each other in series by a plurality of pivot points, wherein the segments form at least a portion of a wire passageway configured to receive at least a portion of the surgical wire therein such that the pivot points are offset from the wire passageway, and wherein the articulable member is shiftable between an extended position and an engaged position by pivoting the segments relative to each other at the pivot points via tension in the surgical wire, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Hulliger (US PG Pub No. 2015/0313656).
Hulliger discloses a tensioning instrument for applying a cable around a bone, the instrument comprising a gripping section, a guide section extending forward from the gripping section, and a cable extending through the instrument, but Hulliger fails to disclose an articulable member configured to be slidable relative to the gripping section and guidable by the rigid guide section, the articulable member comprising at least five segments pivotably connected to each other in a series by pivot points and forming a wire passageway, Furthermore, there is no reason to modify Hulliger as claimed without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WEISS/           Primary Examiner, Art Unit 3775